Case 19-00056-LA13   Filed 01/22/19   Entered 01/23/19 08:00:15   Doc 22   Pg. 1 of 13
Case 19-00056-LA13   Filed 01/22/19   Entered 01/23/19 08:00:15   Doc 22   Pg. 2 of 13
Case 19-00056-LA13   Filed 01/22/19   Entered 01/23/19 08:00:15   Doc 22   Pg. 3 of 13
Case 19-00056-LA13   Filed 01/22/19   Entered 01/23/19 08:00:15   Doc 22   Pg. 4 of 13
Case 19-00056-LA13   Filed 01/22/19   Entered 01/23/19 08:00:15   Doc 22   Pg. 5 of 13
Case 19-00056-LA13   Filed 01/22/19   Entered 01/23/19 08:00:15   Doc 22   Pg. 6 of 13
Case 19-00056-LA13   Filed 01/22/19   Entered 01/23/19 08:00:15   Doc 22   Pg. 7 of 13
Case 19-00056-LA13   Filed 01/22/19   Entered 01/23/19 08:00:15   Doc 22   Pg. 8 of 13
Case 19-00056-LA13   Filed 01/22/19   Entered 01/23/19 08:00:15   Doc 22   Pg. 9 of 13
Case 19-00056-LA13   Filed 01/22/19   Entered 01/23/19 08:00:15   Doc 22   Pg. 10 of
                                        13
Case 19-00056-LA13   Filed 01/22/19   Entered 01/23/19 08:00:15   Doc 22   Pg. 11 of
                                        13
Case 19-00056-LA13   Filed 01/22/19   Entered 01/23/19 08:00:15   Doc 22   Pg. 12 of
                                        13
Case 19-00056-LA13   Filed 01/22/19   Entered 01/23/19 08:00:15   Doc 22   Pg. 13 of
                                        13
